USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1452                       MONROE A. LAREMORE,                      Plaintiff, Appellant,                                v.                 KENNETH S. APFEL, COMMISSIONER,                 SOCIAL SECURITY ADMINISTRATION,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Douglas P. Woodlock, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                     Monroe A. Laremore on brief pro se.     Donald K. Stern, United States Attorney and Michael J.Pineault, Assistant U.S. Attorney on brief for appellee.November 5, 1998                                                                            Per Curiam.  Appellant Monroe A. Laremore filed a    complaint in the Massachusetts federal district court seeking    review of the decision of appellee Commissioner of Social    Security that appellant was not entitled to Social Security    disability benefits.  The district court granted the    Commissioner's motion to dismiss on the ground that appellant    had not exhausted his administrative remedies.  Specifically,    appellant had failed to request a hearing before an    administrative law judge.  Because appellant does not dispute    this and because his case does not come within any exceptions    to the exhaustion requirement, the district court lacked    subject matter jurisdiction and properly dismissed the    complaint.  See generally Doyle v. Secretary of Health and    Human Services, 848 F.2d 296 (1st Cir. 1988); Wilson v.    Secretary of Health and Human Services, 671 F.2d 673 (1st Cir.    1982).              The judgment of the district court is summarilyaffirmed.  See Local Rule 27.1.  All pending motions are deniedas moot.                                                        -2-